Citation Nr: 1009198	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-26 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 2, 
2004 for the award of total disability based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel










INTRODUCTION

The Veteran has active service from February 1983 to February 
1986 and additional unverified active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.  The Veteran filed her claim of 
entitlement to TDIU in October 2000.  By a November 2001 
rating decision, such claim was denied.  The Veteran 
perfected her appeal and by a July 2006 Board decision, the 
Veteran's claim of entitlement to TDIU was granted.  The RO, 
in a July 2006 rating decision, established entitlement to 
TDIU, effective December 2, 2004.  


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to TDIU was filed at 
the RO on October 25, 2000.

2.  On December 2, 2004, the Veteran's private physician 
indicated that her service-connected back disability rendered 
her incapable of working; as of the date of that opinion, it 
was factually ascertainable that the Veteran was rendered 
unemployable due to at least one of her service-connected 
disabilities.

3.  It is not factually ascertainable that the Veteran was 
unemployable due to her service-connected disabilities prior 
to December 2, 2004, nor is there a formal or informal claim 
of entitlement to TDIU prior to October 25, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 2, 
2004, for entitlement to  TDIU have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.400 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

The Board observes that the Veteran's claim of entitlement to 
an earlier effective date for TDIU is a downstream issue from 
the grant of the same.  Grantham v. Brown, 114 F.3d 1156 
(1997).  VA's General Counsel has held that no VCAA notice is 
required for such downstream issues.  VAOPGCPREC 8-2003, 69 
Fed. Reg. 25180 (May 5, 2004).  In addition, the Board 
observes that the Court recently held that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated." Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008) (the Court held that as to the notice requirements 
for downstream earlier effective date claims following the 
grant of service connection, "that where a claim has been 
substantiated after enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements").

In this case, the Veteran's claim of entitlement to TDIU was 
granted and an effective date was assigned in the July 2006 
RO rating decision on appeal.  As such, no additional 38 
U.S.C.A. § 5103(a) notice is required because the purpose 
that the notice is intended to serve has been fulfilled.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, all identified VA and private 
treatment records have been obtained and considered, 
including those maintained by the Social Security 
Administration (SSA).  The Veteran was not afforded a VA 
examination in connection with her original October 2000 
claim of entitlement to TDIU, as the record contained 
sufficient evidence on which to determine her employability.

Thus, the Board finds that VA has fully satisfied the duty to 
assist. Therefore, the Veteran will not be prejudiced as a 
result of the Board proceeding to the merits of her claim.

Earlier Effective Date

The Veteran contends that she is entitled to an effective 
date prior to December 2, 2004, for the grant of her TDIU 
rating.  Specifically, in a February 2008 statement, the 
Veteran asserts that the appropriate effective date is the 
date of her claim, in this case, October 25, 2000.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110 and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of 
an award based on a claim for service connection or for an 
increase of compensation "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an award of service 
connection or for increased compensation "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later."  38 C.F.R. § 3.400 (2009).

The type of claim that is at issue, a TDIU claim, qualifies 
as a claim for increased disability compensation.  The Court 
determined that a TDIU award is an award of increased 
disability compensation for purposes of assigning an 
effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991); see also Hurd v. West, 13 Vet. App. 449 (2000); 
Norris v. West, 12 Vet. App. 413, 420-21 (1999).

Therefore, this claim is subject to the more specific 
criteria under 38 U.S.C.A.         § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2).  "The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002).  The implementing 
regulation summarizes the criteria for an effective date of 
an award of increased compensation as the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim."  38 
C.F.R. § 3.400(o)(2).

Thus, if a claim is received after a Veteran received 
treatment for a service-connected disability, but the 
treatment occurred within the prior one year period and 
showed an increase in disability, then the effective date 
will be assigned as of that date of treatment.

The Court has indicated that it is axiomatic that the fact 
that must be found, in order for entitlement to an increase 
in disability compensation to arise, is that the service- 
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2), which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability). 

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires:  
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable." Id. at 521.

Any communication or action, indicating an intent to apply 
for a VA benefit, from a claimant may be considered an 
informal claim. Such informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2009).

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim, provided 
such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) 
(West 2002); see also 38 C.F.R. § 3.155(a).

The law provides that a TDIU rating may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of such service-connected 
disabilities.  38 C.F.R.      §§ 3.340, 3.341, 4.16 (2009).  
If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
If there is only one such service- connected disability, it 
must be ratable at 60 percent or more, and if there are two 
or more service-connected disabilities, at least one must be 
rated at 40 percent or more with a combined rating of 70 
percent or more.

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Entitlement to a TDIU rating must be based solely on the 
impact of the Veteran's service-connected disability on his 
or her ability to keep and maintain substantially gainful 
work.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The question in a 
TDIU case is whether the Veteran is capable of performing the 
physical and mental acts required by employment and not 
whether the Veteran is, in fact, employed.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

The sole fact that a Veteran is unemployed for nonservice-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a grant 
of a TDIU rating.  A high schedular rating, in itself, is 
recognition that the impairment makes it difficult to obtain 
and retain employment.  The question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can, in fact, 
find employment.  See 38 C.F.R. §§ 4.1, 4.15.

The Court has indicated that, in essence, the unemployability 
question, that is, the Veteran's ability or inability to 
engage in substantial gainful activity, has to be looked at 
in a practical manner, and that the thrust is whether a 
particular job is realistically within the capabilities, both 
physical and mental, of the Veteran.  See Moore v. Derwinski, 
1 Vet. App. 83 (1991).  Marginal employment shall not be 
considered substantially gainful employment, and generally 
shall be deemed to exist when a Veteran's earned income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a); Faust v. West, 13 
Vet. App. 342 (2000).

The effective date of a benefit is based upon a variety of 
factors, including the date of claim for a benefit and date 
entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has established that once a Veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, the VA must consider total 
disability based upon individual unemployability.  Roberson 
v. Principi, 251 F. 3d 1378 (2001).  In essence, Roberson 
establishes when a claim for individual unemployability must 
be recognized or inferred.  That case also indicated that 
when a Veteran submits evidence of unemployability (informal 
claim), VA must consider the award of TDIU even though the 
Veteran did not make a formal claim for TDIU.

At the time of the Veteran's October 2000 claim of 
entitlement to TDIU, service connection was in effect for a 
back disability, evaluated as 60 percent disabling; irritable 
bowel syndrome (IBS), evaluated as 30 percent disabling; and 
hemorrhoids and right foot plantar warts, both evaluated as 
noncompensably disabling.  At such time, the Veteran's 
combined rating was 70 percent.

Thus, at the time of the Veteran's October 2000 claim of 
entitlement to TDIU, she met the schedular threshold 
requirements for a TDIU rating under 38 C.F.R.             § 
4.16(a).  Specifically, her back disability was rated as 60 
percent disabling and she had a combined disability rating of 
70 percent.  However, as discussed above, for a TDIU rating 
there must be evidence that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.

The Board notes that the Veteran's past rating decisions did 
not explicitly address any possible pending claim for a TDIU 
rating, the Board notes that the Federal Circuit has held 
that, if the record shows the existence of an unadjudicated 
claim raised along with an adjudicated claim and the RO's 
decision acts (favorably or unfavorably) on one of the claims 
but fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to run; 
the RO's failure to address the implied claim is properly 
challenged through a clear and unmistakable error (CUE) 
motion, not a direct appeal.  DeShotel v. Nicholson, 457 F.3d 
1258 (2006).  As the past rating decisions are final and the 
Veteran has not alleged CUE in any such decision, the Board 
finds that, prior to the current appeal, there is no 
outstanding and unadjudicated formal or informal claim for a 
TDIU rating.

On October 25, 2000, the VA received the Veteran's claim of 
entitlement to TDIU.  The Board notes that the claims file 
contains significant private and VA treatment records, 
including those maintained by the SSA, dated prior to October 
2000, specifically, dated in the year immediately preceding 
October 25, 2000.  However, the Board has not construed these 
treatment records as claims under 38 C.F.R.        § 
3.157(b)(1) because, while they are relevant to the Veteran's 
service-connected disabilities, they do not demonstrate 
unemployability based on such disabilities.  In this regard, 
the Board finds that such fail to identify the benefit 
sought, namely a TDIU rating, and, therefore do not meet the 
requirements to be considered an informal claim.  See 38 
C.F.R. § 3.155(a).  Moreover, even assuming that such 
treatment records are informal claims, the Veteran would 
still not be entitled to an effective date prior to December 
2, 2004, as the evidence does not show that she was rendered 
unemployable due to her service-connected disabilities prior 
to that date.

In the Veteran's Application for Increased Compensation Based 
on Unemployability, received by VA on October 25, 2000, the 
Veteran indicated that she last worked full time as a postal 
clerk on April 25, 2000, and was disabled as a result of her 
service-connected back disability.

Extensive VA and private treatment records dated from October 
1999 to the present are of record.  While the records 
indicate that the Veteran complained of, and was treated for 
symptoms related to her service-connected back disability and 
IBS, such records mainly reflect her mental health treatment.  
Such records do not indicate that the Veteran was 
unemployable due to her service-connected disabilities.  

As discussed above, records associated with the Veteran's 
claim for disability benefits from the SSA are of record.  
The Board notes that the primary diagnosis assigned to the 
Veteran for SSA disability purposes is major depression, and 
the secondary diagnosis assigned is lumbar discogenic 
disease.  The Veteran was awarded SSA disability benefits as 
of April 26, 2000. 

SSA records indicate that the Veteran was evaluated for SSA 
disability purposes, as to her back disability, in October 
2000.  At that time, the examiner opined that the Veteran had 
moderate limitations on work-related physical activities due 
to her general health condition.  In January 2001, the 
Veteran underwent a Physical Residual Functional Capacity 
Assessment.  At that time, the examiner opined that the 
Veteran demonstrated no manipulative, visual, communication, 
or environmental limitations.  The examiner noted that the 
Veteran was able to occasionally lift 20 pounds; frequently 
lift 10 pounds; stand or walk about 6 hours in an 8-hour 
workday; sit about 6 hours in an 8-hour workday; and complete 
unlimited push-pull movements.  The examiner noted that the 
Veteran was able to occasionally climb, stoop, crouch, and 
crawl, and frequently balance and kneel.  Thus, while the 
secondary diagnosis assigned to the Veteran for SSA 
disability purposes is lumbar discogenic disease, records 
associated with the same do not demonstrate that the Veteran 
was unemployable due to her service-connected back 
disability.  

The Board notes that the Veteran filed an additional 
Application for Increased Compensation Based on 
Unemployability, received by VA in July 2003.  At that time, 
the Veteran indicated that she last worked full time as a 
window clerk in 1999, and was disabled as a result of her 
service-connected back disability and IBS.

Employment Information in Connection with Claim for 
Disability Benefits, VA form 21-4192, was received by VA in 
November 2003.  At that time, the Veteran's employer 
indicated that she last worked full time as a window clerk on 
April 25, 2000, and was disabled.  The employer noted that 
concessions were made to the employee, the Veteran, regarding 
her L4-L5 disc herniation.  However, the statement does not 
demonstrate that the service-connected back disorder was the 
reason for the termination of employment.  The Board again 
notes that the Social Security records discussed above 
reflect that during that period of time the nonservice-
connected psychiatric disorder was the primary disability.  

The Veteran submitted private treatment records dated 
received by VA on December 2, 2004.  The Veteran's private 
physician noted that the Veteran was in receipt of disability 
benefits from the SSA on the basis of back conditions and a 
neuropsychiatry disorder.  The private physician opined that 
the Veteran was totally disabled and was unable to do any 
kind of work.  The private physician opined that the 
Veteran's back condition was, by itself, of enough severity 
to render her totally disabled and unemployable. 

As indicated previously, VA received the Veteran's claim of 
entitlement to TDIU rating on October 25, 2000.  As such, the 
Board has reviewed the evidence of record within the one year 
period prior to the receipt of such claim in order to 
determine the earliest date it is factually ascertainable 
that the Veteran was unemployable due to her service-
connected disabilities.  In this regard, as discussed above, 
the Board finds that December 2, 2004 was the date upon which 
it was factually ascertainable that the Veteran was 
unemployable due to at least one of her service-connected 
disabilities.  

The later of the two dates relevant to the issue on appeal, 
the date of the Veteran's claim, October 25, 2000, and the 
date upon which it was factually ascertainable that the 
Veteran was unemployed due to her service-connected 
disability, December 2, 2004, is in fact, December 2, 2004. 

Therefore, based on the foregoing, the Board finds that the 
Veteran is not entitled to an effective date earlier than 
December 2, 2004, for the award of TDIU.


ORDER

Entitlement to an effective date earlier than December 2, 
2004 for the award of TDIU is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


